


110 HR 1960 IH: A Home for the Brave

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1960
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Lynch (for
			 himself and Mr. Al Green of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Community Reinvestment Act of 1977 to allow
		  community reinvestment credit for investments and other financial support to
		  enable veterans to purchase residential homes or to assist organizations with
		  the establishment of housing opportunities and assisted living facilities for
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 A Home for the Brave
			 Act.
		2.Community
			 reinvestment credits for certain support for veteransSection 804 of the Community Reinvestment
			 Act of 1977 (12 U.S.C. 2903) is amended by adding at the end the following new
			 subsection:
			
				(d)Homes for
				veteransIn assessing and
				taking into account, under subsection (a), the record of a financial
				institution, the appropriate Federal financial supervisory agency shall
				consider, as a factor, capital investments, low interest loans, loan
				participation, technical assistance, and grants by the institution to support
				or enable—
					(1)any veteran (as
				such term is defined in section 101 of title 38, United States Code) to
				purchase a home for use as the principal residence of the veteran; and
					(2)any entity that is establishing housing
				opportunities or assisted living facilities for veterans to carry out such
				activities.
					.
		
